Citation Nr: 0908291	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  04-27 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
foot disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
shortness of breath.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hypertension.

4.  Entitlement to service connection for arteriosclerotic 
heart disease.

5.  Entitlement to service connection for residuals of 
pneumonia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant had active duty for training from October 1984 
to March 1985.  He was in the National Guard from June 1985 
to June 1988.

By rating action dated in August 2001, the Regional Office 
(RO) denied the appellant's claim for service connection for 
a foot disability, shortness of breath and high blood 
pressure.  He was notified of this determination and of his 
right to appeal by a letter dated later that month, but a 
timely appeal was not received.  He subsequently sought to 
reopen his claim for service connection for these 
disabilities.  In a rating decision dated September 2003, the 
RO concluded that new and material evidence had not been 
submitted, and the appellant's claim for service connection 
for a foot disability, shortness of breath and hypertension 
remained denied.  In addition, the RO denied service 
connection for a heart disability and residuals of pneumonia.  
The appellant filed a timely appeal to the Board of Veterans' 
Appeals (Board).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The record reflects that the RO has made attempts through 
multiple different sources to obtain the appellant's service 
treatment records.  It appears that the records from the 
period of active duty for training from October 1984 to March 
1985 have been associated with the claims folder.  However, 
the records from his service in the Reserves other than the 
entrance examination from June 1985 are not in the claims 
folder.  The latest supplemental statement of the case 
suggested that records from the reserve service from 1985 to 
1988 had been received.  However, only the entrance 
examination had been received.  On remand, the Veteran should 
be notified that the majority of records from that time 
period could not be obtained, and he should be provided the 
opportunity to submit alternative forms of evidence.  On 
remand, the RO/AMC should indicate whether any further 
attempts to obtain records can be made or whether further 
efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)

In addition, the record contains many indications that the 
Veteran has received treatment potentially for his claimed 
heart and pneumonia conditions, but records have not been 
requested.  On his latest application, he reported receiving 
treatment at St. Johns Hospital in Brooklyn for his heart in 
December 1984.  The record contains a notice of treatment on 
July 5, 2002 at Harlem Hospital Center in New York, New York, 
but actual treatment records from that facility do not appear 
to have been requested.  Similarly, the Veteran was 
apparently treated at Temple University Hospital in May and 
June 2003, July 2004, and from February 2004 to August 2004, 
but no treatment records are contained in the claims file.  A 
request to that facility to the attention of a nurse 
practitioner for treatment dates in November 2004 went 
unanswered.  The record includes a list of medications from 
Nazareth Hospital from October to November 2004, but again no 
treatment records were obtained.  On remand, the Veteran 
should be asked to complete release forms for those specific 
facilities, and all treatment records from those facilities 
should be requested.

As noted above, the claims for service connection for a foot 
disability, chronic obstructive pulmonary disease and 
hypertension were denied on the basis that new and material 
evidence had not been received.  Remand of these claims is 
necessary to comply with the notice requirements of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen a claim and of what 
evidence and information is necessary to establish 
entitlement to the underlying claim of the benefits sought by 
the claimant.  The Court further stated that the VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  By letter dated 
December 2006, the RO sent the appellant a letter in which it 
sought to comply with Kent.  However, the letter failed to 
provide the basis for the August 2001 denial.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should notify the Veteran 
that all attempts to obtain the complete 
service treatment records from his service 
with the National Guard have been 
unsuccessful, and advise his to submit 
alternative forms of evidence.  The RO/AMC 
should also conduct any additional 
development to obtain service treatment 
records deemed necessary, or render a 
formal finding that further attempts would 
be futile.  


2.  The RO/AMC should ask the Veteran to 
complete the appropriate release forms for 
VA to request his treatment records from 
St. Johns Hospital in Brooklyn, Harlem 
Hospital Center in New York, New York, 
Temple University Hospital, and Nazareth 
Hospital.  If the Veteran provides the 
requisite release forms, the RO/AMC should 
obtain all treatment records available at 
those facilities.

3.  The RO/AMC must review the appellant's 
claims file, and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 5103 and 
5103A (West 2002) are fully complied with 
and satisfied with respect to whether new 
and material evidence has been submitted 
sufficient to reopen the veteran's 
previously denied claims for service 
connection for a foot disability, chronic 
obstructive pulmonary disease, and 
hypertension.  The notice should also 
address what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous, as outlined by the Court in 
Kent, 20 Vet. App. 1.  

4.  Following completion of the above, the 
RO/AMC should review the evidence and 
determine whether the appellant's claims 
may be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and be provided an opportunity to 
respond.  The case should then be returned 
to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




